Title: To John Adams from Richard Henry Lee, 23 October 1785
From: Lee, Richard Henry
To: Adams, John


          
            Dear Sir,
            New York October the 23d. 1785
          
          I received the letter that you did me the honor to write me on the 15th. of July with the pleasure that always accompanies the receipt of letters from my old and much esteemed friend. I see with pleasure that your reception at the Court of London has been such as to promise you an agreeable residence there; which may be somewhat pleasant altho you should unfortunately fail in the principal objects of your mission. This last however I yet hope will not be the case, since you represent the majority of the Ministry as able, and thinking rightly with respect to us.
          The national mind cannot sure continue long under the delusion created by the most vindictive and abominable characters in the world.— I mean the Tory Refugees, who by themselves, and by those, who for sinister purposes, have suffered themselves to be imposed on by these people, are industriously keeping up on both sides of the water, a contentious and mischievous spirit, to the great hurt of both countries. We know them here, and by this time they ought to be known in England, to which country they have caused by their misrepresentations such infinite evil. In the mind of a person acquainted with the true state of things, there can remain no doubt but that this moment is the most favorable one that will probably occur again for G. Britain to make a favorable Treaty of Commerce with these U. States. The events that took place immediately succeeding the war, and which have produced such wrong conclusions touching the British security of possessing our Commerce exclusively, cannot prevent our Trade from going, as it is fast proceeding to do, into other channels, where it is driven by the mistaken discouragements that are imposed by Britain. I have myself no doubt but that smart duties of Tonnage will be laid by all the States on the Vessels of those nations with whom we have not Commercial Treaties. And that such will be prohibited from importing into our Ports productions or manufactures not the growth or manufacture of the Country importing them. Thus these States, forced into it by the intemperance of G. Britain, and led by her example, will be forming laws to discourage a Commerce that might be so mutually beneficial; if wisdom and temper prevailed over passion and folly. The project of a Treaty proposed by you to the Court where you are, is so perfectly just, and will be so greatly beneficial to both, that I cannot help hoping it will yet be agreed to. I am greatly obliged to you Sir for your good intentions respecting Mr. Steptoe, and I entreat that you will so have him in your mind as that you may effectually promote his views whensoever an opportunity shall present. Much harmony has prevailed this year in Congress, and I hope that the same concord will continue.
          The present federal year being on the point of ending I shall return to Virginia, and as I mentioned in a former letter, you may write very securely to me, under the care of Messrs: Wallace Johnson & Muir Merchants in Londo[n w]ho will safely forward your letters.
          
          I am, wit[h the] most sincere and perfect esteem and regard, dear Sir your most obedient and very humble servant
          
            Richard Henry Lee.
          
          
            P. S. Be so kind as forward Mr. Jeffersons letter to him by the safest opportunity that you can meet with— I have since determined to send Mr. Jefferson’s letter by the French Packet—
          
        